Title: To James Madison from Stevens Thomson Mason, 17 January 1802 (Abstract)
From: Mason, Stevens Thomson
To: Madison, James


17 January 1802, Jersey Avenue. Encloses letter from Dr. Dinmore; believes “he is very competent to the office he solicits” but adds, “I have heard of other candidates of equal merits and fitness, among these I have been requested to mention the name of Mr Robert Monroe of this City.”
 

   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “Dinmore”). RC 1 p.; docketed by Jefferson, “S. T. Mason to J. Madison / Dinmore / Monroe / to be librarian.” Enclosure is Richard Dinmore to JM, 16 Jan. 1802 (1 p.; docketed by Jefferson, “Dinmore to mr. Madison / to be librarian”).


   Dinmore sought the position of librarian of Congress. On 11 Jan. 1802 the Senate had passed a bill establishing a library for the use of both houses of Congress. After some negotiations with the House of Representatives, the bill passed in its final form on 22 Jan. One week later Jefferson appointed his friend and former Republican campaign manager, John Beckley, to serve as librarian in addition to his duties as clerk of the House of Representatives (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 42, 145; Edmund Berkeley and Dorothy Smith Berkeley, “The First Librarian of Congress, John Beckley,” Quarterly Journal of the Library of Congress, 32 [1975]: 83, 94; National Intelligencer, 5 Feb. 1802).

